Title: William Lee to the Commissioners, 9 December 1778
From: Lee, William
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Frankfort sur le Main 9th. Decr. 1778
     
     Conformable to the resolution of Congress, of which a Copy is inclosed, I have drawn on you the 4th instant for Twenty four Thousand Livres at One Months date payable to Mr. Grand, which you will please to pay due honor to, by acceptance and payment when at maturity, and place the same to the Account of Congress.
     ’Tis generally beleived that a Congress will be held in the course of the Winter, between Ministers from the Courts of Versailles and Petersburg to endeavor at a reconciliation between the Emperor and King of Prussia; I am assured that G. Britain has prevail’d on the Court of Petersburg to take advantage of this opportunity to negotiate also an accommodation between France and G. Britain. It is to be proposed to France to relinquish her Treaties and engagements with America, but what advantages G. Britain means to offer as an inducement to France I have not yet properly learnt. I have no doubt that France will reject with disdain Such an ignominious attempt upon her Honor, even if her solid and substantial interests were out of the question, but still I think it adviseable to give you the information that you may act as you think proper on the occasion.
     I have the Honor to be with very great Regard Gentlemen Your most Obedt. & most Humble Servant
     
      W: Lee
     
    